In an action to recover damages for personal *567injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Queens County (Sampson, J.), entered February 10, 2006, which, upon a jury verdict, is in favor of the defendants and against them, in effect, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The trial court has broad discretion in determining the scope of permitted cross-examination (see Feldsberg v Nitschke, 49 NY2d 636 [1980]; Caserta v Levittown School Dist., 12 AD3d 549 [2004]; Manfredi v Preston, 246 AD2d 580 [1998]). The trial court providently exercised its discretion in permitting the questions asked of the plaintiff Ionel Nisipeanu during his cross-examination.
The plaintiffs’ remaining contentions are without merit. Mastro, J.P., Covello, Angiolillo and Dickerson, JJ., concur.